  Case 3:20-cv-00656-K-BN Document 8 Filed 04/30/20       Page 1 of 3 PageID 56



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS


BUZZ PHOTOS
2414 W University, Suite 115D
McKinney, Texas 75071

            and

FREEDOM WATCH, Inc.
2020 Pennsylvania Avenue N.W. Suite 345
Washington, D.C. 20006

            and
                                                            Civil Action No.
LARRY KLAYMAN, a Natural Person                                   3:20-cv-00656-K

            and


Members of the Class and Subclasses and Those Similarly
Situated

                                  Plaintiffs,

          v.

THE PEOPLE’S REPUBLIC OF CHINA

            and

THE PEOPLE'S LIBERATION ARMY,
The official military of China

            and

THE WUHAN INSTITUTE OF VIROLOGY,
and agency of the Government of China

            and


SHI ZHENGLI, Director of
the Wuhan Institute of Virology
  Case 3:20-cv-00656-K-BN Document 8 Filed 04/30/20                  Page 2 of 3 PageID 57



            and

Major General Chen Wei
of China's People's Liberation Army

                                  Defendant.


                   NOTICE OF CORRECTION OF TYPOGRAPHICAL
                       ERROR IN COURT’S CASE RECORDS

       COME NOW the lead Plaintiffs Buzz Photos, Freedom Watch, Inc., and Larry Klayman

and the proposed subclasses (“Plaintiffs”), by counsel, and hereby notify the Clerk and the Court

that the name of Plaintiff Buzz Photos is correctly identified and entered on pleadings but was

typed incorrectly when creating the record for the Plaintiff in the Court’s ECF system.

       Plaintiffs by counsel respectfully request that the Clerk kindly correct nunc pro tunc the

name of the Plaintiff to be the correct spelling of Buzz Photos within the Court’s ECF record

system.

Dated: April 30, 2020
                                                     Respectfully submitted,

                                                     /s/ Sanjay Biswas____
                                                     Sanjay Biswas, Esq.
                                                     11720 Duxbury Drive
                                                     Frisco, Texas, 75035
                                                     Texas State Bar # 24061325
                                                     Telephone: 972-866-5879
                                                     sanjaybiswas41@gmail.com

                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     A Member of this Court’s Bar
                                                     Freedom Watch, Inc.
                                                     2020 Pennsylvania Avenue N.W.
                                                     Suite 345
                                                     Washington, D.C. 20006
                                                     (561) 558-5336
                                                     leklayman@gmail.com




                                                2
  Case 3:20-cv-00656-K-BN Document 8 Filed 04/30/20                 Page 3 of 3 PageID 58



                                                    Attorneys for Plaintiffs on behalf of himself
                                                    and Other Members of the Class and
                                                    Subclasses


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

April 30, 2020, and is being served upon the Defendants attached to the Complaint in this case.



                                                            /s/ Sanjay Biswas____




                                                3
